Citation Nr: 0013600	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a substantive appeal of a December 1994 rating 
decision denying service connection for a neck and shoulder 
injury, hypertension, hemorrhoids and a hernia was timely 
filed.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether there's been presented new and material evidence 
to reopen a claim for entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  A December 1994 rating decision denied the 
veteran, in pertinent part, entitlement to service connection 
for residuals of a neck and right shoulder injury, 
hypertension, hernia, hemorrhoids and a left knee disorder.  
No notice of disagreement was filed with respect to 
hemorrhoids.  A March 1996 rating decision denied the veteran 
service connection for a left knee disability and 
hemorrhoids, after apparently reopening the veteran's 
previously denied claim as to the issue of entitlement to 
service connection for hemorrhoids and considering the 
evidence in its entirety on a de novo basis.

This case was previously before the Board and in September 
1998, the issues of entitlement to service connection for 
hemorrhoids, a neck and right shoulder disability, 
hypertension, hernia and/or residuals of a left knee injury 
were remanded to the RO for a determination of whether an 
appeal as to these issues within the meaning of 38 C.F.R. 
§ 20.200 had been filed.  The case has since been returned to 
the Board for appellate consideration of that issue as well 
as the additional issues arising from the RO's March 1996 
rating decision noted above.


FINDINGS OF FACT

1.  The veteran failed to submit a timely and sufficient 
appeal as to the issues of entitlement to service connection 
for a neck and shoulder injury, hypertension, hemorrhoids and 
a hernia, denied by the rating decision of December 1994.

2.  The December 1994 RO's denial of service connection for 
hemorrhoids is final; however since that determination new 
evidence has been submitted which is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
reopened claim for service connection for hemorrhoids and his 
claim for service connection for residuals of a left knee 
injury are plausible.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
December 1994 rating action, which denied the claims of 
service connection for a neck and shoulder injury, 
hypertension, hemorrhoids and a hernia.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.303 (1999).

2.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim for service 
connection for a hemorrhoid disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

3.  The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection for 
residuals of a left knee injury and hemorrhoids.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Appeal.

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and after a Statement of the Case has 
been furnished, a timely filed substantive appeal."  
38 C.F.R. § 20.200.  A written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.  While special 
wording is not required, the Notice of Disagreement must be 
in terms which can be reasonably construed as disagreeing 
with that determination and a desire for appellate review.  
If the agency of original jurisdiction gave notice that 
adjudicator determinations were made on several issues at the 
same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.

The Substantive Appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on any 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
of law made by the agency of original jurisdiction.  If the 
Statement of the Case or any prior Supplemental Statements of 
the Case address several issues, this substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202.  

To be considered timely, the Notice of Disagreement must be 
filed within one year from the date that the agency of 
original jurisdiction mails notice of the determination to 
him or her.  Otherwise that determination will become final.  
38 C.F.R. § 20.302(a).  To be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally an extension for filing a Substantive Appeal may 
be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to timely request an extension of time "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In the present case the veteran filed a claim for service 
connection for multiple disorders to include a neck and right 
shoulder disability, hypertension, hemorrhoids, a left knee 
disability and a hernia in March 1994.  The RO issued a 
rating action in December 1994 in which, as pertinent here, 
it denied service connection for these five conditions on the 
basis that such conditions were not shown in service or for 
many years thereafter.  The veteran was notified of this 
determination that same month.

A notice of disagreement with the RO's December 1994 
determination which specifically identified disagreement with 
the denial of service connection for a neck and shoulder 
injury, hernia and hypertension among other issues not herein 
pertinent, was received from the veteran in December 1994.  
Disagreement with the RO's determination with respect to the 
issues of entitlement to service connection for a left knee 
disability and hemorrhoids was not expressed.  

In February 1995 the veteran was issued a statement of the 
case which addressed the issues of service connection for a 
neck and shoulder disorder, hypertension and hernia.  
Thereafter, several pieces of correspondence were received 
from the veteran between March and early May 1995.  This 
correspondence consisted of a statement from the veteran on 
the availability of private clinical records and the 
veteran's request for improved pension benefits and copies of 
his service medical records.

An April 1995 rating action by the RO denying entitlement to 
nonservice -connected pension benefits noted that the veteran 
had previously been denied entitlement to service connection 
for multiple disorders in December 1994 to include 
hemorrhoids, neck and shoulder disorder and hypertension.  It 
observed that he had filed a second claim as to these same 
issues.  He was put on notice that if he disagreed with the 
denial of entitlement to service connection he should file 
the VA Form 9 which was sent to him with the statement of the 
case on February 21, 1995.

In a substantive appeal received in July 1995 the veteran 
stated "I disagree completely with the reasons and bases for 
your decision" and then made reference to the lack of 
evidence in his service medical records to support his claim.  
He stated that he injured his knee in service, developed 
shortness of breath, headaches and eye problems therein as 
well as a broken jaw.  He also stated that he sustained in 
service a laceration on his right forearm.  A statement from 
the veteran's representative accompanying his substantive 
appeal requested that the veteran be scheduled for a hearing 
before a hearing officer at the RO.  In response to this 
request the RO in a letter dated in October 1995 notified the 
veteran that he was scheduled for an RO hearing in January 
1996.

The next correspondence from the veteran was received by the 
RO in January 1996 and consisted of a VA Form 21-4138, 
Statement in Support of Claim.  In this statement the veteran 
indicated that he recently attended a hearing at the RO in 
January 1996 and observed that during this hearing the issues 
of entitlement to service connection for a left knee 
disability and hemorrhoids were noted as issues not on 
appeal.  He requested that these issues be readjudicated or 
addressed in a supplemental statement of the case.

At a personal hearing on appeal in January 1996, the issues 
for consideration did include service connection for 
residuals of a neck and shoulder injury, hypertension and a 
hernia.  Testimony was elicited from the veteran on each of 
these issues.

In view of the above, the Board finds that the veteran did 
not perfect a timely appeal as to the issues of entitlement 
to service connection for hemorrhoids, a neck and right 
shoulder disorder, hypertension, hernia and a left knee 
injury.  Given that the veteran was notified of the pertinent 
December 1994 rating decision on December 12, 1994, he had 
until December 12, 1995, to perfect his appeal by timely 
submission of a notice of disagreement and following a 
statement of the case, a timely substantive appeal.

The veteran argues that he perfected his appeal as to these 
issues on VA Form 9 dated in June 1995, and received the 
following month.  He in effect acknowledges that he did not 
specifically identify his neck and shoulder injury, 
hypertension, hemorrhoids and hernia as benefits sought on 
appeal although he addressed other issues on this form 
individually.  He nevertheless maintains that references in 
his July 1995 VA Form 9 to "claimed disabilities" encompassed 
all the disorders denied by the RO's December 1994 rating 
decision to include those disorders not specifically 
discussed by him on this occasion.

The Board points out that the regulation clearly provides 
that in order to perfect a substantive appeal in those 
instances where, as here, the statement of the case addresses 
several issues, the claimant must either specifically 
identify the issues appealed or indicate that the appeal is 
being perfected as to all of those issues.  See 38 C.F.R. § 
20.202.  The veteran did neither.  Significantly, he does not 
maintain that he addressed with any specificity the issues of 
service connection for a neck and shoulder injury, 
hypertension, hemorrhoids and a hernia on his VA Form 9 in 
July 1995.  His reference to "claimed disabilities" cannot, 
as argued by the veteran, be reasonably construed by the 
Board as indicating that he was perfecting his appeal as to 
all the issues considered in the February 1995 statement of 
the case.  This is especially so when he did specifically 
identified on this form those disorders in the statement of 
the case with which he had problems in service and made 
reference to the fact that the majority, as opposed to all, 
his claimed disabilities were "addressed in the record."

The "bottom line" in this case is that a substantive appeal 
identifying and containing the necessary information with 
respect to the issues of entitlement to service connection 
for a neck and shoulder injury, hypertension, hemorrhoids and 
a hernia was not received by VA within the deadline imposed 
by the regulation.  The Board does not find any statement by 
the veteran submitted within that time frame which would 
indicate an intent to appeal any of these issue or which can 
be liberally construed as a timely request for extension.  
The regulations do not permit any leeway in this regard.  
Consequently in the absence of a timely substantive appeal 
the Board does not have jurisdiction in this matter.

The Board recognizes that the VA Form 9 submitted by the 
veteran and received in July 1995 included reference to the 
RO's denial of his December 1994 rating decision of service 
connection for his left knee disability, such as to serve as 
a timely notice of disagreement to that issue.  While the 
veteran should have been provided a statement of the case on 
this issue in response to this notice of disagreement, the 
Board finds that action taken by RO following the Board's 
September 1998 remand in addressing this issue on the merits 
effectively cured this deficiency.

II.  Entitlement to Service Connection for a Left Knee 
Disorder and Hemorrhoids.

As a preliminary matter the Board notes that the issue of 
entitlement to service connection for hemorrhoids was denied 
by the RO's December 1994 rating action and, as indicated 
above, an appeal as to this denial was not timely perfected 
by the veteran.  Therefore, that determination became final.  
The veteran's current claim as to this issue was reopened by 
the RO in a rating decision dated in March 1996 and denied 
following a de novo review of the evidence in its entirety.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999). 

The Board notes that in Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  

The Board's determination in the instant case, that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for hemorrhoids 
was not developed for appellate review.  Nor was the veteran 
notified that the issue of new and material evidence would be 
considered by the Board.  Therefore the Board is further 
required to determine whether the appellant was given 
adequate notice of the need to submit evidence or argument on 
the question of whether the veteran would be prejudiced by 
the Board's considering sub issues and arguments or applying 
statutes, regulations, or Court analyses which may have not 
been considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board finds that the veteran would not be prejudiced by 
the Board's determination that new and material evidence has 
been submitted to reopen this claim since the issue is 
resolved in the veteran's favor.  Furthermore, there is no 
prejudice to the veteran in the Board deciding the issue of 
new and material evidence and also deciding the issue of 
service connection, as the RO had provided him a statement of 
the case and supplemental statement of the case which 
apprised him of the relevant law and regulations regarding 
service connection and the veteran and his representative 
have advanced arguments on the merits.  

Evidence submitted since the December 1994 final denial of 
service connection for hemorrhoids includes new medical 
information and the veteran's testimony under oath, both 
related to the disability.  Such evidence is "so 
significant" that it must be considered in order to fairly 
address the merits of the claim.  Therefore, in accordance 
with Bernard and Barnett, we find that new and material 
evidence has been submitted to reopen the claim of service 
connection and the veteran is not prejudiced by the Board's 
proceeding to consider the question of whether the veteran's 
claim for service connection for hemorrhoids is well-
grounded.


III.  Factual Background.

A review of the veteran's service medical records shows that 
the veteran presented to a service department treatment 
facility in September 1965 with complaints of left knee 
instability.  No pertinent findings were noted.  In April 
1966 the veteran again presented with complaints referable to 
his left knee and reported that he felt "something pop" and 
now had dull aching pain in the area above the patella.  On 
physical examination the veteran was found to have some 
lateral motion in the left knee but no instability as well as 
minimal tenderness over the lateral collateral ligament.  An 
X-ray of the left knee was interpreted as unremarkable.  
Lateral collateral sprain was the diagnostic impression.  
Service medical records also reveal no findings, diagnoses or 
treatments referable to hemorrhoids.  On the veteran's July 
1967 medical examination for service separation a clinical 
evaluation of the veteran's anus and rectum as well as his 
lower extremities found no abnormalities.

Private treatment records received from the Roper Hospital in 
August 1980 show that the veteran sustained an injury to his 
left knee in January 1980 falling from a truck.  He was found 
by private physicians to have a tear of the medial meniscus 
of the left knee, a partial tear of the collateral ligament, 
medially, and a partial tear of the anterior cruciate 
ligament.  The meniscus was removed and he was placed in a 
splint and sent home.  Other records as this time reflect 
that the veteran was retired on account of disability from 
his job as a result of this work related injury.

In a letter dated in October 1995, the veteran's private 
physician noted the veteran has periodic symptomatic external 
hemorrhoids that require periodic treatment.  He also 
observed that the veteran underwent a medial meniscectomy in 
1980, which was only partially successful as to symptomatic 
relief.

At a personal hearing in October 1996 the veteran stated that 
he has a hemorrhoid condition which was first treated and 
diagnosed in 1965 while he was in the military service.  The 
veteran described the treatment for this condition by his 
private physician commencing immediately after service and 
current episodes of flare-ups of this condition.

On a VA examination in November 1997 the veteran reported 
having a constant problem with hemorrhoids and to have 
external hemorrhoids visible on physical examination.  The 
veteran also related a history of left knee pain since 1965 
and surgery on his left knee in 1980.  Clinical and 
radiological examination of the left knee did not show any 
changes consistent with degenerative changes and his examiner 
opined that the left knee pain the veteran was experiencing 
was related to anterior cruciate ligament instability.

A private physician who examined the veteran in January 1997 
reported that the veteran has chronic knee pain likely due to 
degeneration.

IV.  Analysis.

The threshold question to be answered with respect to the 
issues of entitlement to service connection for a left knee 
disorder and hemorrhoids is whether the veteran has presented 
evidence of well-grounded claims; that is, claims which are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail, and there is no duty to assist him further 
in the development of his claims because such development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, (1990).

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

The United States Court of Appeal for Veterans Claims (Court) 
has held that evidentiary assertions accompanying a claim for 
VA benefits must be accepted as true for the purpose of 
determining that the claim is well grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

V.  Residuals of a Left Knee Injury.

In this case, there is current evidence of a left knee 
disorder as evidenced by the post service private and VA 
clinical evidence, which shows that the veteran had a 
meniscectomy in January 1980 and has current disability 
manifested primarily by pain.  The veteran claims that he 
injured his left knee in service and service medical records 
reveal evaluation and treatment for a left knee sprain.  
However, there is no medical opinion of record linking the 
veteran's current left knee disorder to his injury in 
service.  Rather the record suggests the current disability 
arose due to post-service injury.  Thus, the third Caluza 
requirement, noted above, is not met.  The veteran as a lay 
person is not competent to make such an assertion.  See 
Espiritu, supra.  Thus, the veteran has not presented a well-
grounded claim for residuals of a left knee injury and the 
appeal as to this issue is denied.

VI.  Hemorrhoids.

Upon review of the record, the Board observes that a 
diagnosis of hemorrhoids was not entered during service.  At 
separation examination, there was no diagnosis of hemorrhoids 
and evaluation of the anus and rectum was normal.  The first 
indication that the veteran suffered from a hemorrhoidal 
condition was in the October 1995 letter from the veteran's 
private physician, which gave no indication as to the onset 
of this disorder.

Although the veteran has a current diagnosis of hemorrhoids 
there is no competent evidence from a medical professional 
that the current condition is related to service.  Thus, the 
Board finds that the veteran has again failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of hemorrhoids and his service.  Thus, the third 
Caluza requirement is not met.  As such, this claim is also 
not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for a left knee disorder and/or 
hemorrhoids are well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d. 1483, 1485 
(Fed. Cir. 1997).  Furthermore, as the RO provided the legal 
requirement for submitting well-grounded claims and an 
explanation as to why the veteran's claims were denied, the 
Board also finds the VA has met its duty to inform him of the 
evidence necessary to support his claims.  See 38 U.S.C.A. 
§ 5103(a); see Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

A timely substantive appeal not having been filed, the appeal 
from the December 1994 rating action denying service 
connection for a neck and shoulder injury, hypertension, 
hemorrhoids and a hernia is dismissed.

Service connection for a left knee disorder is denied as not 
well grounded.

The claim for service connection for hemorrhoids is reopened 
with new and material evidence; however it is denied as not 
well grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 

